Citation Nr: 9908007	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right ankle injury with Achilles tendonitis, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease, T11-12, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Julianne M. R. King, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1972 to 
February 1994.

These matters are before the Board of Veterans Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington, which denied service 
connection for residuals of a right ankle injury with 
Achilles tendonitis, and which assigned a zero percent 
evaluation for a thoracic spine disorder.

Following an April 1995 hearing, the Hearing Officer issued a 
decision, in October 1995, in which service connection was 
awarded for residuals of an injury of the right ankle.  A 10 
percent evaluation was assigned.  The Hearing Officer also 
assigned a 10 percent evaluation for degenerative disc 
disease at T11-12.

The Board remanded these claims for additional factual 
development in July 1997.  The RO returned the claims folder 
to the Board for further appellate disposition.  The case is 
now ready for appellate review.  

FINDINGS OF FACT

1.  All evidence necessary for the equitable determination of 
the appellant's claims has been received by the RO.  

2.  The residuals of a right ankle injury with Achilles 
tendonitis is productive of symptoms which are the equivalent 
of no more than moderate limited motion.

3.  Degenerative disc disease of the thoracic spine is 
productive of moderate limitation of motion, without 
neurological symptoms; more than mild disc disease is not 
shown. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a right ankle injury with Achilles 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative disc disease of the thoracic spine 
have not been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5286, 5288, 5291, 5293 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Findings

As a preliminary matter, the Board finds that the appellant's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
the claims on appeal and that no further assistance to the 
appellant is required in order to comply with the duty to 
assist mandated by statute. 

Pertinent Laws and Regulations

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on functional ability.  38 C.F.R. § 4.10.  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed, but not limited 
to, excess fatigability, pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are related considerations.  
38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1998).


Entitlement to an Increased Evaluation for Residuals of a 
Right Ankle Injury with Tendinitis

The relevant service medical records reflect that the 
appellant sustained a fracture of the right ankle in October 
1977.  Later records, dated in December 1977 reflect a 
diagnosis of possible right ankle tendinitis.  Chronic right 
ankle pain was noted on 2 occasions, in August 1979, and June 
1981.  The appellant was found to have chronic bilateral 
ankle pain in July 1993, and Achilles tendinitis over the 
insertion point was diagnosed in August of that year.  
Additionally, bilateral ankle instability was found during a 
December 1993 clinical examination. 

The appellant underwent a VA General Medical examination in 
April 1994.  He reported having had bilateral ankle fractures 
in service, and that he had constant, severe pain on walking.  
He also reported that he had pressure on the feet with lack 
of stability.  The appellant described his right ankle pain 
as "knife-like."  Physical examination was said to reveal 
tenderness over the Achilles tendon.  The diagnosis was 
persistent tendinitis.

The appellant presented testimony at a personal hearing at 
the RO in April 1995, in which he stated that his right ankle 
disorder should be rated at least 20 percent disabling due to 
instability and other symptoms.  

The appellant underwent a July 1995 VA examination of the 
joints.  He reported having had bilateral ankle problems 
since 1975, and he stated that he had experienced recurrent 
sprains, with tendinitis.  The appellant also reported that 
his ankles "turn in" approximately one or two times a 
month.  Although he indicated that he does wear ankle braces 
for more support, he stated that he had done no specific 
therapy for his ankle disorder.  On examination, his ankles 
were found to have range of motion from 10 degrees of 
dorsiflexion to 30 degrees of plantar flexion, with normal 
inversion and eversion.  The diagnosis was recurrent ankle 
sprains, right greater than left; and Achilles tendinitis.


Based on these findings, the RO awarded service connection 
for the appellant's right ankle Achilles tendinitis in a 
rating action in October 1995.  The RO assigned a 10 percent 
disability rating under 38 C.F.R. § 4.71, Diagnostic Code 
5271. 

The appellant underwent an April 1998 VA Joints examination.  
The examiner stated that the appellant's claims folder was 
reviewed in relation to the examination and that his medical 
history included multiple ligamentous strains of the ankles.  
The appellant reported that he had not had any localized 
treatment of the ankles since his separation from the 
military.  He stated that he has sharp ankle pain after 
walking, and that he walks up 4 flights of stairs, 4 times a 
day, in order to stay fit.  

On examination, the appellant was found to have a normal gait 
and he was able to walk on his heels and his toes.  His 
ankles were described as non-swollen, and ankle jerk reflexes 
were said to be trace.  The appellant reported tenderness to 
palpation of the sinus tarsi, and the examiner stated that 
there was no instability to stress testing.  The examiner 
also commented that the examination of the ankles was normal 
and that the appellant had full dorsiflexion of 10 degrees, 
inversion of 45 degrees, and eversion of 35 degrees.  X-ray 
studies of the right ankle were interpreted as showing 
spurring of the medial malleolus, without fracture, 
dislocation or subluxation.  The tibiotalar and subtalar 
joint spaces were said to be well-maintained, no sclerotic, 
lytic or bony lesions were identified.  Also, there was no 
joint effusion noted.  The radiographic impression was 
minimal osteoarthritis of the ankle bilaterally.  The 
diagnosis was history of chronic ankle sprains, none of 
recent note requiring any treatment.  The examiner concluded 
that there was no indication of impairment or disability, 
specifically with reference to the ankles.  The examiner 
stated that the appellant was asked specifically about flare-
up of his symptoms on use or activity, and that apparently 
there had been no flare-ups that had required treatment in 
the past 4 years for his ankles.

Under Diagnostic Code 5271, ankle disability is rated based 
on limitation of motion.  Utilizing the applicable rating 
criteria, moderate limited motion of the ankle is assigned a 
10 percent disability rating.  Marked limitation of motion is 
assigned a 20 percent disability rating. 

The Board has examined the April 1998 Joints examination 
report, along with the other evidence of record, and finds 
that the principal disability described is that of a history 
of right ankle sprains, with none of recent note requiring 
any treatment.  

The record does not demonstrate a limitation of functional 
ability, inasmuch as the appellant is able to walk 4 flights 
of stairs, and since his right ankle disability has not been 
of the severity as to require treatment since the time of his 
separation.  The Board has considered 38 C.F.R. §§ 4.40 and 
4.45 (1998) in order to evaluate the existence of functional 
loss due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), and finds that the medical evidence does not reflect 
objective evidence of marked limitation of motion sufficient 
to warrant the assignment of a 20 percent evaluation.  
Indeed, it appears that the RO considered the above 
provisions in its October 1995 rating determination.

It is the further determination of the Board that the 
evidence does not support an evaluation of 20 percent or 
higher under any other applicable regulation.   While a 10 
percent rating is warranted for moderate limitation of motion 
due to pain, the evidence does not demonstrate that the 
appellant currently experiences ankylosis of the ankle in 
plantar flexion or at the subastragalar or tarsal joint, or 
that he has malunion of the os calcis or astragalus.  Neither 
does the evidence show that the appellant has undergone an 
astragalectomy.  Accordingly, a higher evaluation is not 
warranted under the provisions of 38 C.F.R. § 4.71, 
Diagnostic Codes 5270, 5272, 5273, 5274 (1998).  The Board 
observes that other manifestations identified by the 
pertinent VA regulations, such as weakness, were not 
confirmed at the time of the examination, and did not appear 
to be present.  Accordingly, evaluation above 10 percent is 
not warranted at this time.

Entitlement to an Increased Evaluation for Degenerative Disc 
Disease, T11-12, Currently Evaluated as 10 Percent Disabling.

The evidence in this case includes the appellant's service 
medical records, which show that he complained of low back 
pain in April 1975, and was found to have a bone fragment 
adjacent to the antero superior aspect of the L4 and T12 
vertebral bodies in April 1992.  X-ray studies of the spine 
were interpreted as showing degenerative joint disease at the 
T12-T11 levels, along with a fracture of the L4 vertebra.  At 
the time of the appellant's November 1993 retirement 
examination, the service department examiner found: 1.  
History of L4 compression fracture of the back; and 2.  
History of low back pain status post fall.

The appellant was evaluated during an April 1994 VA General 
Medical examination.  He told the examiner that he had a 
fracture of the L4 vertebra, and that walking, sitting too 
long or lifting or standing gives him pain.  On examination, 
he was found to have tenderness over the lumbar spine.  Range 
of motion findings were 80 degrees forward, 10 degrees 
backward, and 5 degrees to the right and left of the spine.  
X-ray studies of April 1994 were interpreted as showing a 
calcific density and mild vertebral height narrowing at T11 
and T12, suggesting possible previous trauma, with evidence 
of old trauma at L4.

Based on these findings, the RO awarded service connection 
and assigned a noncompensable evaluation for degenerative 
disc disease at T11, T12 in September 1994.  A 10 percent 
evaluation was also assigned for a stress fracture of L4.

The appellant's April 1995 testimony at a personal hearing at 
the RO was significant for his assertion that the minimum 
rating for his degenerative disc disease of the dorsal spine 
should be 10 percent.  He stated that any period in which he 
stays seated beyond 30 minutes is productive of mid-back 
pain.  (Hearing Transcript, April 1995 at pp. 16-17).  

The appellant underwent a July 1995 VA Joints examination in 
which he gave a history of having lower thoracic and lumbar 
pain.  He reported that he had sustained multiple falling 
injuries during service.  The appellant described pain of the 
lower and thoracic spine, and the examiner noted that the 
appellant had no numbness or tingling down his bilateral 
lower extremities.  The appellant was able to forward flex to 
90 degrees, he was able to touch his toes, and he was able to 
extend his back 35 degrees.  Lateral rotation was recorded as 
50 degrees in each direction and lateral bending was said to 
be 50 degrees in each direction.  The examiner found that the 
strength of the appellant's lower extremities was 5/5, and 
that he had normal sensation from L1 to S1.  The diagnosis 
was degenerative joint disease, T11-T12, L4 with past history 
of trauma to the spine.

The RO considered the appellant's claim in October 1995, and 
assigned a 10 percent evaluation for degenerative disc 
disease of the thoracic spine, effective from March 1, 1994, 
the date of the appellant's original claim.

The United States Court of Veterans Appeals (Court) has held 
that on a claim for an original or an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 
Vet.App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  At the 
time of the appellant's hearing, he stated that the minimum 
rating for his thoracic spine disorder should be 10 percent.  
As found by the Board in its July 1997 remand, the claim for 
an increased rating remains in appellate status.

A report of an April 1998 VA Joints examination is of record.  
The appellant's claims folder was reviewed in relation to the 
examination.  The appellant reported having fallen from a 
tank onto ice.  As a result, he reported, he had trouble 
walking, and was restricted to light duty.  The appellant 
also reported having had back pain in 1980 after being in an 
accident involving a tank.  The appellant told the examiner 
that he had not had any treatment for back pain since leaving 
the service, but that he has back pain after sitting or 
standing for 20 minutes or longer.  Finally, the appellant 
reported that his legs get cold, with a sensation of 
numbness.

On examination, the appellant had tenderness at the 
lumbosacral area, and there was said to be no mid-back pain 
or tenderness over the thoracolumbar region.  The examiner 
stated that there was no paraspinal muscle tenderness, nor 
tenderness at the SI joints or sciatic notches.  The examiner 
tested the appellant's range of motion with an inclinometer.  
The appellant was said to be able to come close to touching 
his toes, and flexion was measured at T12 of 90 degrees, with 
extension of 20 degrees, and lateral bending of 30 degrees on 
each side.  The range of lateral rotation was 55 degrees to 
each side, and this motion was noted to cause some lower back 
pain.  Additionally, at the conclusion of the motor 
examination, the examiner stated that the appellant has 
excellent strength.

X-ray studies of the spine were interpreted as showing normal 
height and alignment of the lower thoracic and lumbar 
vertebra.  The disc spaces were described as well-maintained, 
but there was a triangular-shaped calcification at the 
anterior longitudinal ligament region at T11 and at T12, as 
well as L3 and L4.  Mild degenerative changes were also noted 
at discs T11 and 12 and at L3 and L4.  Additional x-rays were 
interpreted as showing minimal wedging of T11 and T12 
vertebral bodies, and minimal disc degeneration of the 
thoracolumbar spine.  The diagnosis was history of chronic 
low back pain.  Claimant reports subjectively mild back pain 
today.  Objectively, he has an entirely normal examination 
including full range of motion, normal motor strength 
testing, normal reflexes and normal sensory examination.  In 
concluding remarks, the examiner stated that there was no 
indication of impairment or disability, specifically with 
reference to the back.  The examiner stated that the 
appellant was asked specifically about the use of or activity 
flare-ups during flare-up periods, and that apparently there 
have been no flare-ups or activities that have required 
treatment.  The examiner indicated that the appellant is 
remaining fit and that he is walking 4 flights of stairs 
multiple times per day.  An addendum to this record reflects 
that both lower extremities were intact to sensory 
examination.  

The Board has considered the evidence of record in this case, 
including the appellant's April 1995 testimony.  His thoracic 
spine disorder has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5293 (1998).  Under Diagnostic Code 
5003, degenerative arthritis, as established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
with X-ray evidence of involvement of each major joints or 
minor joint groups.  This 10 percent evaluations may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5291, limitation of motion of the 
dorsal spine, a 10 percent rating is assigned for moderate or 
severe limitation of motion of the dorsal spine.  38 C.F.R. 
§ 4.71, Diagnostic Code 5291 (1998).  The Board also notes 
that under Diagnostic Code 5293, mild intervertebral disc 
syndrome warrants a 10 percent evaluation; moderate 
intervertebral disc syndrome with recurring attacks warrants 
a 20 percent evaluation; and severe intervertebral disc 
syndrome with recurring attacks and intermittent relief 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The disability picture portrayed by the evidence in this case 
is characterized primarily by low back pain, with 
degenerative disc disease having been confirmed by x-ray 
studies.  It should also be noted that he has been granted a 
10 percent evaluation for his lumbar spine disability, which 
encompasses some of his back pain.  Clinical evidence has 
shown that the appellant's current status includes full range 
of motion, normal motor strength testing, normal reflexes and 
normal sensory examination.  There is no evidence of moderate 
recurring attacks.  Moreover, the appellant has received no 
treatment for his thoracic spine disorder since the time of 
his separation from active duty.  Given these facts, the 
appellant's disability is no more than mild and is 
appropriately rated at 10 percent.  

Moreover, the appellant's thoracic spine disability is 
appropriately rated under the current diagnostic code, since 
the other potentially applicable codes do not address the 
array of factors which comprise the appellant's disability.  
Codes 5286 and 5288 require medical findings or diagnoses of 
ankylosis, which has not been indicated by the medical 
evidence in the present case.  

The current rating has been assigned, in part, due to the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in order to 
compensate for functional loss due to pain, weakened 
movement, and excess fatigability.  See DeLuca, infra.  
However, while the appellant testified that he has pain on 
movement of the back or on prolonged sitting, he does not 
have the symptomatology to satisfy the requirement for a 
higher evaluation. 

As the Board concludes that the preponderance of the evidence 
is against the appellant's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

The claim for an evaluation in excess of 10 percent for 
residuals of a right ankle injury with Achilles tendonitis is 
denied.

The claim for an evaluation in excess of 10 percent for 
degenerative disc disease, T11-12 is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 12 -


